Charles P. Daly, Ch. J.
I concur. It is not in our power to remedy the condition in which the law now is by the existing statutory enactment that a non-resident must be sued in a district court by a short summons, returnable in not less than two nor more than four days; and the provision of the new Code, in respect to these courts, that an attachment must be returnable not less than six days before the return day of the summons. • I agree, therefore, that the judgment should be affirmed.
J. F. Daly, J., concurred.
Judgment affirmed, with costs.